DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed August 30, 2021, has been entered.  Claims 1-2 and 7-35 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and 102 and 103 rejections previously set forth in the Non-final Office Action mailed July 23, 2021.
Election/Restriction
This application is in condition for allowance except for the presence of claims 17-35 directed to method claims non-elected without traverse.  Accordingly, claims 17-35 have been cancelled.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 8 (Currently Amended) The wound therapy system of claim 1, further comprising a calibrated leak detector fluidly connected to the opening of the tubing, the leak detector being configured to measure the rate of air flow through the opening.
Allowable Subject Matter
Claims 1-2, 7-16 are allowed.
Reasons for Allowance
	Applicant followed the examiner’s instructions in the Non-Final Office Action, mailed July 23, 2021, stating claims 6-9 and 13-16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, original claim 6, from which claims 7-9 were dependent, included a step of “the controller being configured to calculate the volume of the treatment space based on the difference between the first calculated volume and the second 
The original claim 13 limitation “following a predetermined time interval after detection of the predetermined first negative pressure within the first tubing section by the first pressure sensor, the controller is configured to stop operation of the pump” was not taught by the cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/PHILIP R WIEST/Primary Examiner, Art Unit 3781